Citation Nr: 1820555	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-17 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, claimed as due to Agent Orange exposure.

2. Entitlement to service connection for ischemic heart disease, claimed as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified at a January 2015 videoconference hearing before the Board. While the matter was pending, the Veterans Law Judge (VLJ) who conducted the hearing retired. Generally, the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C. § 7107(c); 38 C.F.R. § 20.707. Because the VLJ who conducted the hearing has since retired, he cannot participate in the adjudication of the Veteran's claim. As such, in May 2017, the Board sent the Veteran a letter requesting that he indicate whether he desired another opportunity to testify at a hearing before the Board before a new VLJ, or if he wanted the Board to proceed with the adjudication of his appeal. The Veteran responded to this correspondence in June 2017, indicating he did not wish to appear at another Board hearing. Therefore, the Board will proceed with addressing the appeal.

These matters were before the Board in January 2016 when the Board remanded for further development. The matters have been returned to the Board.	


FINDINGS OF FACT

1. The Veteran did not serve in the Republic of Vietnam and is therefore not presumed to have been exposed to herbicide agents.

2. The Veteran was not exposed to herbicide agents, to include Agent Orange, while serving in Thailand.

3. The preponderance of the evidence reflects that the Veteran does not have diabetes mellitus, type II due to any incident of his active duty service, to include exposure to herbicide agents.

4. The preponderance of the evidence reflects that the Veteran does not have ischemic heart disease due to any incident of his active duty service, to include exposure to herbicide agents.


CONCLUSIONS OF LAW

1. Diabetes mellitus, type II was not incurred in or aggravated by service and may not be presumed to relate to service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2. Ischemic heart disease was not incurred in or aggravated by service and may not be presumed to relate to service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claimed that he was exposed to Agent Orange while serving in Thailand, and that such exposure caused his claimed diabetes mellitus and ischemic heart disease. He reported that although his main duty was as a switchboard operator, he also performed telephone repair which required him to bury cables into the ground by guard locations and camp buildings. He was first diagnosed with diabetes mellitus, type II and ischemic heart disease in 2008, more than 30 years after he was discharged from active service.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The law establishes a presumption of entitlement to service connection for certain diseases, including diabetes mellitus, type II and ischemic heart disease, associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam. See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). In this respect, if a veteran was exposed to an herbicide agent during active service diabetes mellitus, type II and ischemic heart disease shall be service-connected as long as the conditions became compensably disabling at any time after separation from active duty, 38 C.F.R. § 3.307(a)(6), and provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied. 38 C.F.R. § 3.309(e). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, presumption is not the sole method for showing causation in establishing a claim for service connection as due to herbicide exposure.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107 (2012). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The RO has conducted development with regard to the Veteran's claim that he was exposed to herbicides in Thailand. Consistent with Fast Letter 09-20, the RO has placed in the claims file a Memorandum for the Record regarding herbicide use in Thailand during the Vietnam Era. See Fast Letter 09-20 (May 6, 2009). This memorandum stated, in pertinent part, that only limited testing of tactical herbicides was conducted in Thailand from April to September 1964 at the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army near Pranburi, Thailand. The spray operations and research were conducted by 5 civilian and 5 military personnel and were not located near any U.S. military installations or Royal Thai Air Force bases. Subsequently, tactical herbicides (such as Agent Orange) were used and stored only in Vietnam. There were no records of any tactical herbicide storage or use in Thailand other than the limited use during the period from April to September 1964 and base civil engineers in Thailand were not permitted to purchase or apply tactical herbicides. Any aircraft that conducted tactical herbicide spraying were stationed in Vietnam, not Thailand. 

This Memorandum notes that, while the CHECO Report did not report the use of tactical herbicides on allied bases in Thailand, it did indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters of air bases during the Vietnam Era. Therefore, if a veteran's MOS or unit was one that regularly had contact with the base perimeter (as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter), there was a greater likelihood of exposure to commercial pesticides, including herbicides. However, if the available evidence does not show service along the base perimeter and does not otherwise indicate exposure to tactical herbicides further development is required consistent with the Veterans Benefits Adjudication Manual M21-1MR IV.ii.2.C.10.q ("Manual"). 

The Veteran has alleged that he worked in such a capacity around a military base perimeter in Thailand. The Veteran served at Camp Vayama in Thailand from July 1969 to September 1970, where the Veteran reported Agent Orange was used around the base perimeter to clear the foliage. The Veteran reported he would do telephone repair all over camp, the Thai guard camp, and the ammo dump. He also reported that he buried the cable off the polls into the ground between Camp Vayama and Camp Same San and serviced the telephones at the guard locations, gates, and all buildings. He reported he was on the perimeter a number of times a day. The Air Force Historical Research Agency's Archivist noted that Agent Orange was never used for vegetation control at United States Air Force bases in Thailand. Furthermore, JSRRC memorandum completed in November 2016 noted the Veteran's main location was Sattahip, Thailand. It further stated, "[i]n an attempt to prevent cable theft, all cable that had been installed off base was buried and covered with 6 to 8 inches of concrete. The records did not report unit personnel being exposed to Agent Orange or tactical herbicides while performing their daily duty assignments. Also, the records do not document the use, testing, spraying, or storage of Agent Orange or tactical herbicides at Sattahip, Thailand during the reporting period." Therefore, the Veteran's herbicide exposure has not been corroborated.

The Veteran has not alleged, nor does the record reflect, service in the Republic of Vietnam. Therefore, entitlement to presumptive service connection via exposure in the Republic of Vietnam is not warranted. 

With regard to exposure to herbicides in Thailand, the above cited memorandum states that tactical herbicides, such as Agent Orange, were used and stored in the Republic of Vietnam, not in Thailand. As noted above, the JSRRC could not corroborate the Veteran's assertions that he was exposed to herbicide agents while in Thailand. While the Board is sympathetic to the Veteran's claim, there is no competent evidence of direct herbicide exposure. Although the Veteran may believe that the foliage was controlled by Agent Orange or tactical herbicides, in this case, his lay assertion is not sufficient because he is not competent to identify such chemicals with specificity. The Veteran has not asserted that he read labels identifying the chemicals or advanced any other specific statements as to why he thought the chemicals were herbicides. The identification of a chemical compound requires specific expertise that the Veteran does not possess. Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Therefore, the Board concludes that the evidence outweighs finding that the Veteran was exposed to herbicides while in Thailand. In summary, the Board finds that the Veteran did not serve in the Republic of Vietnam and that he was not exposed to herbicide agents in Thailand. The preponderance of the evidence does not show actual exposure to herbicide agents in Thailand. Service connection on a presumptive basis is not warranted. 38 U.S.C. § 1116(a)(1) (2012); 38 C.F.R. § 3.307(a)(6) (2017). 

However, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation. See Combee, 34 F.3d at 1044.

The Veteran has never asserted that his diabetes mellitus, type II or ischemic heart disease is directly attributed to service outside of his assertion that it was caused by exposure to Agent Orange, and has not submitted any lay opinions or evidence in support of direct service connection. Further his service treatment records are silent for any condition of diabetes mellitus, type II or ischemic heart disease. He was first diagnosed with the conditions around 2008, more than three decades after discharge from active duty. Also, there is no competent medical evidence of a nexus between his current diabetes mellitus, type II or ischemic heart disease and his military service, to include his alleged exposure to herbicides at that time. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). Lastly, the Veteran has not submitted any lay evidence in support of the theory of direct service connection for diabetes mellitus, type II or ischemic heart disease. 

Therefore, as the preponderance of the evidence is against the award of service connection for diabetes mellitus, type II or ischemic heart disease, it follows that the benefit of the doubt doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). As such, the Veteran's claim for entitlement to service connection for diabetes mellitus, type II and ischemic heart disease are denied.


ORDER

Service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, is denied.

Service connection for ischemic heart disease, to include as secondary to herbicide exposure, is denied.





____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


